DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of priority under 35 U.S.C. 371 over PCT/US 2019/053918 is acknowledged and accepted.
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 48,51,58,59-60,76-77) in the reply filed on 2/10/2022 is acknowledged.
Claims 1,2,4,5,24,26-41,72-75,78-83,85-89,91-93 belonging to, Inventions I,III-VI withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, were canceled.
Claims 3,6-23,25,42-47,49-50,52-57,61-71,84,90,94-102 were canceled previously. Claims 48,51,58-60,76-77 will be examined.

Drawings
The drawings with 17 Sheets of Figs. 1A-8F received on 3/26/2021 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites “Disclosed are systems and methods for redirecting light” in line 1. This is incorrect language. Examiner suggests –Systems and methods for redirecting light--.
Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48,58,76 is/are rejected under 35 U.S.C. 103 as being obvious over Karafin et al (WO 2018/014046 A1, hereafter Karafin)  in view of Damm et al (US 2017/0102671 A1, hereafter Damm, of record) and further in view of Loevsky et al (WO 2018/154564 A1, hereafter Loevsky).
The applied reference (Karafin et al (WO 2018/014046 A1) has a common Applicant and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). (Combined Karafin-Damm-Loevsky teach the limitations of the claims).


Regarding Claim 48, Karafin teaches (fig 6) a holographic display system (light field and holographic display, p43, lines 1-3), comprising: 
	a first display (energy surface 600, p78, lines 1-4), comprising a light field display (light field energy surface in 4D image space, p78, lines 1-2) configured to project light along a set of projected light paths to form at least a first holographic surface (where the rays converge in space 630, p78, lines 1-10, there is a holographic image formed, even though it is not illustrated in the figure), 
	 the set of projected light paths determined according to a first four-dimensional (4D) function (4D plenoptic function, p76, lines 1-8, p77, lines 1-6, p78, lines 1-2) defined by the light field display (light field energy surface in 4D image space, p78, lines 1-2), such that each projected light path has a set of positional coordinates and angular coordinates in a first 4D coordinate system (two spatial coordinates and two angular components, p78, lines 1-10) defined with respect to a display screen plane; and 

	However, Karafin does not teach
	the set of relayed light paths having been determined according to a second 4D function defined by the relay system, such that each relayed light path has a set of positional coordinates and angular coordinates in a second 4D coordinate system defined with respect to a virtual screen plane; 
	wherein the light field display comprises a controller configured to receive instructions for accounting for the second 4D function by operating the light field display to output projected light according to the first 4D function such that the positional coordinates and angular coordinates in the second 4D coordinate system for each of the set of relayed light paths allow the relayed holographic surface to be presented to a viewer as intended.
	Karafin and Damm are related as set of relayed light paths.
	Damm teaches (fig 9,14) a holographic display (holographic light field imaging device, p83, lines 1-3) comprising a relay system (relay system 1404, p86, lines 1-5)
	the set of relayed light paths (the signal may go to the relay system 1404 where the image is conveyed to a sensor, p86, lines 1-20, the signal then goes to sensor 1406, p86, lines 15-25, the path from relay system 1404 to 1406 is a relayed path) having been determined according to a second 4D function (projective transformation can happen  and an entropic image 1420 may be formed, p86, lines 1-20, magnification or 
	wherein the light field display (holographic light field imaging device, p83, lines 1-3)  comprises a controller (reconstruction algorithm 1410, p86, lines 1-10, an algorithm indicates there is a controller which receives instructions) configured to receive instructions (encoding represented by optics model 1418 which can be used in reconstruction, p86, lines 1-20, fig 14) 
	for accounting for the second 4D function (projective transformation can happen  and an entropic image 1420 may be formed, p86, lines 1-20, magnification or minification is performed, p86, lines 13-18, according to the current specification, magnification or minification happens as a result of a second 4D plenoptic function, fig 5C, pg 27, lines 6-12) by operating the light field display (holographic light field imaging device, p83, lines 1-3) to output projected light (incident light field, fig 14, p86, lines 1-
	such that the positional coordinates and angular coordinates in the second 4D coordinate system (the paths are visualized in a 4D coordinate system with spatial and angular coordinates)  for each of the set of relayed light paths (the path from relay system 1404 to 1406 is a relayed path) allow the relayed holographic surface (reconstructed light field 1458, p86, lines 20-30) to be presented to a viewer as intended (light field 1458 is identical to original incident field, p86, lines 20-30, which is intended light field) (inversion can incorporate prior information, p51, lines 1-14, alter uncompressed light field representation until it matches coded light field well, p53, lines 1-6).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Damm such that the set of relayed light paths having been determined according to a second 4D function defined by the relay system, such that each relayed light path has a set of positional coordinates and angular coordinates in a second 4D coordinate system defined with respect to a virtual screen plane and wherein the light field display comprises a controller configured to receive instructions for accounting for the second 4D function by operating the light field display to output projected light according to the first 4D function such that the positional coordinates and angular coordinates in the second 4D coordinate system for each of the set of relayed light paths allow the relayed holographic surface to be presented to a viewer as intended for 
	However, Karafin-Damm do not teach
and relay the received light along a set of relayed light paths, such that points on the first holographic surface are relayed to relayed locations thereby forming a first relayed holographic surface, 
	wherein the relay system comprises a beam splitter and a concave mirror, the beam splitter positioned to receive light along the set of projected light paths and reflect a first portion of the received light towards the concave mirror along a set of reflected light paths: and 
	wherein the concave mirror and the beam splitter are aligned such that light reflected from the beam splitter towards the concave mirror is reflected and focused from the concave mirror along the set of relayed light paths that extend along a return direction substantially opposite to the set of reflected light paths.  
	Karafin-Damm and Loevsky are related as relay systems in holographic displays.
	Loevsky teaches (fig 4C), a holographic display (HMD, holographic display, pg 15, lines 15-17),
	relay the received light (light from SLM 434, pg 16, lines 1-5) along a set of relayed light paths, such that points on the first holographic surface (CGH image 438, pg 16, lines 1-5) are relayed to relayed locations thereby forming a first relayed holographic surface (CGH image 454 floating directly ahead pg 61, lines 14-20)
	 wherein the relay system (second diagonal mirror 448, curved reflector 450,pg 16, lines 6-10, 14-20) comprises a beam splitter (second diagonal mirror  448 which is 
            wherein the concave mirror (curved reflector 450) and the beam splitter (second diagonal mirror 448) are aligned such that light reflected from the beam splitter (second diagonal mirror 448) towards the concave mirror (curved reflector 450) is reflected and focused from the concave mirror (curved reflector 450) along the set of relayed light paths that extend along a return direction substantially opposite to the set of reflected light paths (p98, lines 1-7, reflected light paths as in fig 9).  	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin-Damm to include the teachings of Loevsky such that relay the received light along a set of relayed light paths, such that points on the first holographic surface are relayed to relayed locations thereby forming a first relayed holographic surface  and wherein the relay system comprises a beam splitter and a concave mirror, the beam splitter positioned to receive light along the set of projected light paths and reflect a first portion of the received light towards the concave mirror along a set of reflected light paths and wherein the concave mirror and the beam splitter are aligned such that light reflected from the beam splitter towards the concave mirror is reflected and focused from the concave mirror along the set of relayed light paths that extend along a return direction substantially opposite to 
  
Regarding Claim 58, Karafin-Damm-Loevsky teach the holographic display system of claim 48, wherein the light reflected from the concave mirror (curved reflector 450, pg 16, lines 14-20, curved reflector 450 is a concave mirror, Loevsky) is directed through the beam splitter (second diagonal mirror  448 which is partially reflecting/transmitting mirror, pg 16, lines 12-13) and towards the virtual screen plane (virtual screen plane where CGH image 454 forms).
  
Regarding Claim 76, Karafin-Damm-Loevsky teach the holographic display system of claim 48, wherein the second 4D function (projective transformation can happen  and an entropic image 1420 may be formed, p86, lines 1-20, magnification or minification is performed, p86, lines 13-18, according to the current specification, magnification or minification happens as a result of a second 4D plenoptic function, fig 5C, pg 27, lines 6-12, Damm)  comprises at least one of magnification, minification (magnification or minification), and position change of the first 4D function.  

Claims 59,60, is/are rejected under 35 U.S.C. 103 as being obvious over Karafin et al (WO 2018/014046 A1, hereafter Karafin)  in view of Damm et al (US 2017/0102671 A1, hereafter Damm, of record) and further in view of Loevsky et al (WO 2018/154564 A1, hereafter Loevsky) and further in view of Hong et al (US 2021/0356742 A1, hereafter Hong).

The applied reference (Karafin et al (WO 2018/014046 A1) has a common Applicant and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). (Combined Karafin-Damm-Loevsky-Hong teach the limitations of the claims)
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 59, Karafin-Damm-Loevsky teach the holographic display system of claim 48.
	However Karafin-Damm-Loevsky do not teach 
	wherein the relay system comprises an additional concave mirror and the beam splitter is configured to direct a second portion of the received light towards the additional concave mirror along a set of transmitted light paths.  
	Karafin-Damm-Loevsky and Hong are related as concave mirrors in relay systems.

	wherein the relay system (polarization beam splitter 120, first concave mirror 121, second concave mirror 122, p59, lines 1-4) comprises an additional concave mirror (concave mirror 121) and the beam splitter (polarization beam splitter 120) is configured to direct a second portion (DP1, p60, lines 1-5) of the received light (DS2+DP1, p60, lines 1-5) towards the additional concave mirror (concave mirror 121)  along a set of transmitted light paths.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin-Damm-Loevsky to include the teachings of Hong such that wherein the relay system comprises an additional concave mirror and the beam splitter is configured to direct a second portion of the received light towards the additional concave mirror along a set of transmitted light paths  for the purpose of improving the utilization rate of the light incident and light throughput efficiency (p57, lines 11-15).

Regarding Claim 60, Karafin-Damm-Loevsky-Hong teach the holographic display system of claim 59, 
	wherein the additional concave mirror (concave mirror 121, Hong, fig 2)and the beam splitter (polarization beam splitter 120)  are aligned such that projected light (DP1, p60, lines 1-5)  that was transmitted through the beam splitter (polarization beam splitter 120)  towards the additional concave mirror (concave mirror 121, Hong, fig 2) is reflected from the additional concave mirror (concave mirror 121, Hong, fig 2) and further reflected by the beam splitter (polarization beam splitter 120)  along an additional set of relayed light paths (path along which DS1 is reflected by beam splitter 120) 

Allowable Subject Matter
Claims 51,77 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D/
Jyotsna V Dabbi							2/25/2022Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872